Name: 82/435/EEC: Council Decision of 21 June 1982 on the granting of food aid in the form of cereals to the people affected by the events in Lebanonn
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-07-03

 Avis juridique important|31982D043582/435/EEC: Council Decision of 21 June 1982 on the granting of food aid in the form of cereals to the people affected by the events in Lebanonn Official Journal L 193 , 03/07/1982 P. 0036 - 0036*****COUNCIL DECISION of 21 June 1982 on the granting of food aid in the form of cereals to the people affected by the events in Lebanon (82/435/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 82/270/EEC (1), the Council set aside within its 1982 cereals food-aid programme certain quantities for emergency operations and other unforeseen situations; Whereas quantities of cereals are still available under that reserve; Whereas the Community has received requests for emergency food aid for the people affected by the events in Lebanon; Whereas the Community should respond favourably to these requests, HAS DECIDED AS FOLLOWS: Sole Article Food aid in the form of cereals from the reserve under the 1982 programme shall be allocated as follows: 1.2.3 // // // // Recipient // Quantity // Delivery terms // // // // People of Lebanon and others // 20 000 tonnes // cif // // // Done at Luxembourg, 21 June 1982. For the Council The President L. TINDEMANS (1) OJ No L 120, 1. 5. 1982, p. 27.